EXHIBIT Company Contact: Mr. Richard F. Fitzgerald Chief Financial Officer TechPrecision Corporation Tel: 1-610-246-2116 Email: Fitzgeraldr@techprecision.com www.techprecision.com Investor Relations Contact: CCG Investor Relations Mr. Athan Dounis, Account Manager Phone: 1-646-213-1916 Email: athan.dounis@ccgir.com Mr. Crocker Coulson, President Phone: 1-646-213-1915 Email: crocker.coulson@ccgir.com Website: www.ccgir.com FOR IMMEDIATE RELEASE TechPrecision Corporation Reports Second Quarter Fiscal Year 2010 Results Westminster, MA – November 11, 2009– TechPrecision Corporation (OTC Bulletin Board: TPCS) (“TechPrecision”, or “the Company”), a leading manufacturer of large-scale, high-precision machined metal fabrications with customers in the alternative energy, medical, nuclear, defense, aerospace and other commercial industries, today reported financial results for the second quarter of fiscal year 2010, period ended September 30, 2009. Second Quarter of Fiscal 2010 Highlights · Net sales increased 11.1% to $15.1 million · Gross profit declined 47.2% to $2.6 million · Gross profit margin was 17.5% vs. 36.9% in the prior year · Operating income was $2.0 million vs. $4.5 million in the prior year · Income before income taxes was $1.9 million compared to $4.3 million · Net income was $1.3 million vs. $2.5 million in the prior year · Net income per common share was $0.09 basic and $0.06 diluted, versus $0.18 basic and $0.09 diluted for the second fiscal quarter of the previous year Second Quarter Results For the three months ended September 30, 2009, sales increased to $15.1 million or 11.1%, from $13.6 million in the second quarter of fiscal 2009.Net sales included $8.9 million of material sales to GT Solar that were triggered by that customer’s April 2009 cancellation of open purchase orders.This non-recurring material transfer represents 59.3% of the net sales for the quarter. Cost of sales for the quarter ended September 30, 2009 increased by $3.9 million to $12.5 million, an increase of 45.2%, from $8.6 million for the quarter ended September 30, 2008. The increase in the cost of sales was principally due to the impact of the non-recurring transfer of inventory to GT Solar as part of its April 2009 order cancellation.Gross margin was 17.5% in the second fiscal quarter of 2010 compared to a gross margin of 36.9% in the second fiscal quarter of 2009. The gross margin decline was attributable to costs associated with underutilized capacity, the mix of completed projects, and the lower margin inventory transfer. Operating expenses for the quarter ended September 30, 2009 were $668,876 as compared to $544,955 for quarter ended September 30, 2008, reflecting an increase in compensation, legal costs and expenditures related to consulting fees and insurance. 1 Net income was $1.3 million or $0.09 per share basic and $0.06 per share diluted for the quarter ended September 30, 2009 as compared to $2.5 million or $0.18 per share basic and $0.09 per share diluted for the quarter ended September 30, “Our fiscal second quarter results reflect TechPrecision’s ability to operate profitably in the face of a continued lower level of production from our largest customer, GT Solar,” said Mr. Louis Winoski, Interim CEO of TechPrecision Corporation. “We have optimized our cost structure to ensure we preserve a solid financial position while we focus on leveraging our core competency as a manufacturer of high-precision, large-scale metal fabrications and machined components to win new business in our target industries.” Financial Condition At September 30, 2009, TechPrecision had working capital of $13.0 million as compared with working capital of $11.1 million at March 31, 2009, an increase of $1.9 million.Cash used in operations was $1.4 million for the six months ended September 30, 2009 as compared to cash provided by operations of $7.4 million for the six months ended September 30, 2008. The decrease in operating cash flow was due to the net effect of a decrease in net profits, decrease in costs incurred on uncompleted contracts and payment of accounts payable and accrued expenses during the six months ended September 30, 2009. As of September 30, 2009, the Company had $9.5 million in cash and equivalents.
